Order filed January 6, 2015.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00204-CR
                                     ____________

                       NEVA JANE GONZALES, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 232nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1376224

                                       ORDER

      On December 4, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file appellant’s brief. On December 16, 2014, appellant’s brief was filed, as
well as a motion to reinstated the appeal. The motion is granted.

      Our order of December 4, 2014, is withdrawn and the appeal is reinstated.
The State’s brief is due thirty days after the date of this order.

                                        PER CURIAM